Citation Nr: 0605299	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-04 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to an increased disability rating in excess 
of 30 percent for internal derangement of the right knee.

4.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty form November 1985 to 
February 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from RO decisions in April 2001 and in October 
2002.  The RO's April 2001 decision denied an increased 
disability rating in excess of 30 percent for the veteran's 
service-connected internal derangement of the right knee, and 
denied entitlement to a TDIU rating.  The veteran filed 
notices of disagreement with these issues in May 2001 and in 
June 2001.  In November 2001, the RO issued a statement of 
the case.  In April 2002, the veteran perfected his appeal of 
both of these issues.  

During the course of an RO hearing, the veteran raised 
additional claims seeking service connection for fibromyalgia 
and for an acquired psychiatric disorder (claimed as 
anxiety/stress syndrome).  The RO denied both of these claims 
in an October 2002 decision.  In March 2003, the veteran 
filed a notice of disagreement, and in January 2004, the RO 
issued a statement of the case.  In February 2004, the 
veteran timely perfected an appeal of these issues. 

In June 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  

In December 2005, the veteran filed a claim alleging clear 
and unmistakable error in a November 1987 RO decision.  This 
claim has not previously been adjudicated by the RO, and as 
such, it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As for his claim seeking service connection for an acquired 
psychiatric disorder, the psychiatric diagnoses rendered, and 
the comments made regarding its cause do not clearly address 
whether current disability had its onset in service or may be 
considered to have been caused or aggravated by service 
connected disability.  Clarification is warranted.  

Regarding fibromyalgia, on his most recent VA examination for 
fibromyalgia, performed in September 2003, the examiner noted 
the veteran's history of fibromyalgia.  The examiner further 
opined, however, that the veteran's complaints may be more 
compatible with psychogenic rheumatism.  Subsequent treatment 
reports revealed diagnoses of polysubstance abuse and 
depression.  Clarification as to the diagnosis and cause is 
needed.  

At his videoconference hearing before the Board, the veteran 
testified that he is receiving ongoing treatment for each of 
the conditions being considered in this appeal.  Under the 
circumstances presented by this case, the RO should, with the 
assistance of the veteran, attempt to update the records 
considered for review.  

Finally, given the passage of time during this appeal, the 
veteran should be asked to update his employment history, 
since he last submitted an application for increased 
compensation based on unemployability, VA Form 21-8940, in 
2000.

In reviewing this case, the Board also finds that there is a 
substantial amount of medical evidence, including VA 
examinations, which were received subsequent to the RO's July 
2004 supplemental statement of the case and have not 
previously been considered by the RO in adjudication.   The 
Board must return the case to the RO for consideration of the 
additional evidence and issuance of a supplemental statement 
of the case. 
 
The issue of entitlement to a TDIU rating is inextricably 
intertwined with the remaining issues being considered in 
this appeal.  The TDIU rating issue is considered to be 
intertwined because adjudication of the issues remaining on 
appeal may affect the merits and outcome of an adjudication 
of the issue for a TDIU rating.  Parker v. Brown, 7 Vet. App. 
116 (1994) (finding that a claim is intertwined only if the 
RO would have to reexamine the merits of any denied claim 
which is pending on appeal before the Board).  Accordingly, 
the veteran's other claims should be addressed by the RO 
prior to the Board's consideration of the TDIU presently on 
appeal.

In view of the foregoing, the Board remands the case to the 
RO for the following action: 

1.  The RO should have the veteran 
identify all sources of VA and non-VA 
treatment for his service-connected 
internal derangement of the right knee, 
and his psychiatric disorder and 
fibromyalgia, since September 2003, (which 
appears to be when the most recent records 
were obtained by the RO in connection with 
the appeal).  The RO should then attempt 
to obtain copies of all identified medical 
treatment records.  Regardless of the 
veteran's response, the RO should obtain 
the veteran's treatment records from the 
VA medical centers in Memphis, Little Rock 
and Jonesboro, Arkansas, dated since 
September 2003.

2.  Ask the veteran to complete and 
return an updated VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability.

3.  The RO should then have the veteran 
undergo a psychiatric examination for VA 
purposes.  The claims folder should be 
provided to and reviewed by the examiner.  
As to each psychiatric disorder diagnosed, 
the examiner should provide a medical 
opinion, supported by adequate rationale, 
as to whether any current psychiatric 
disorder had its onset in service (as may 
be potentially shown by the veteran's in-
service problems obeying orders, his 
apparent lack of motivation, and 
unsatisfactory performance); and if not, 
whether it was caused or aggravated by the 
veteran's right knee disorder or 
fibromyalgia.  

4.  The RO should then have the veteran 
undergo the appropriate VA examination to 
determine whether the veteran has 
fibromyalgia, and if so, the examiner 
should offer an opinion as to whether it 
had its onset in service, and if not, 
whether it was caused or aggravated by 
the veteran's service connected right 
knee disorder.  

5.  The RO should then review the evidence 
of record, including all documents 
associated with the file since the July 
2004 supplemental statement of the case, 
and re-adjudicate the veteran's claims.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


